Exhibit 10.79

 

LOGO [g298119ex10_79.jpg]    

Notice of Restricted Stock Unit Grant

    Name   Ronald B. Johnson    Employee ID   Date of Grant   November 1, 2011
  

Number of Restricted Stock Units Granted

1,660,578

Restricted Stock Unit Grant

Subject to the terms of this Notice of Restricted Stock Unit Grant (“Notice”),
the Company hereby grants Ronald B. Johnson (“You” or “Your”) the number of
restricted stock units listed above. The number of restricted stock units listed
above was determined by dividing $50 million, the agreed on value of Your
restricted stock unit award, by, as agreed, the Fair Market Value of the Common
Stock on June 13, 2011, the day prior to the day You accepted Your offer of
employment with the Company. Each restricted stock unit shall at all times be
deemed to have a value equal to the then-current fair market value of one share
of Common Stock.

Definitions

For purposes of this Notice, unless the context requires otherwise, the
following terms shall have the meanings indicated below:

“Associate” shall mean an employee of the Company.

“Board” shall mean the Board of Directors of the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean J. C. Penney Company, Inc., the Corporation or any
successor thereto, for whom the services are performed and with respect to whom
the legally binding right to compensation arises, and all persons with whom the
Corporation would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom the
Corporation would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control), using
the “at least 50 percent” ownership standard, within the meaning of Code
Section 409A and Treasury Regulation section 1.409A-1(h)(3) or any successor
thereto.

“Common Stock” shall mean the $0.50 par value common stock of the Company.

“Corporation” shall mean J. C. Penney Corporation, Inc.

“Disability” shall mean that You are totally and permanently disabled within the
meaning of the Social Security Act (“Act”), provided that You have either
(a) qualified for Disability insurance benefits under such Act, or (b) in the
opinion of the organization that administers the Company’s Disability plans, You
have a disability which would entitle You to such disability insurance benefits
except for the fact that You do not have sufficient quarters of coverage or have
not satisfied any age requirements under such law.

“Fair Market Value” of the Common Stock on any date shall be the closing price
on such date as reported in the composite transaction table covering
transactions of New York Stock Exchange (“Exchange”) listed securities, or if
such Exchange is closed, or if the Common Stock does not trade on such date, the
closing price reported in the composite transaction table on the last trading
date immediately preceding such date, or such other amount as the Board may
ascertain reasonably to represent such fair market value; provided however, that
such determination shall be in accordance with the requirements of Treasury
Regulation section 1.409A-1(b)(5)(iv), or its successor.

“Good Reason” shall mean a condition resulting from any of the actions listed
below taken by the Company that is directed at You without Your consent:

 

1



--------------------------------------------------------------------------------

  (a) a material decrease in Your salary or incentive compensation opportunity
(the amount paid at target as a percentage of salary under the Corporation’s
Management Incentive Compensation Program or any successor program then in
effect); or

 

  (b) failure by the Company to pay You a material portion of Your current base
salary, or incentive compensation within seven days of its due date; or

 

  (c) a material adverse change in reporting responsibilities, duties, or
authority; or

 

  (d) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom You are required to report without a corresponding increase
in Your authority, duties or responsibilities; or

 

  (e) a requirement that You report to a corporate officer or employee (other
than the Chief Executive Officer of the Company) instead of reporting directly
to the Chairman of the Board or the Board, as the case may be; or

 

  (f) a material diminution in the budget over which You retain authority; or

 

  (g) the Company requires You to change Your principal location of work to a
location more than 50 miles from the location thereof immediately prior to such
change; or

 

  (h) discontinuance of any material paid time off policy, fringe benefit,
welfare benefit, incentive compensation, equity compensation, or Retirement plan
(without substantially equivalent compensating remuneration or a plan or policy
providing substantially similar benefits) in which You participate or any action
that materially reduces Your benefits or payments under such plans;

provided, however, that You must provide notice to the Corporation of the
existence of any condition described above within 90 days of the initial
existence of the condition, upon the notice of which the Corporation shall have
30 days during which it or a Company may remedy the condition. Any separation
from service as a result of a Good Reason condition must occur within two years
of the initial existence of the condition in order for benefits to be due
hereunder.

“Involuntary Separation from Service” shall mean Your separation from service
due to the independent exercise of the unilateral authority of the Company to
terminate Your services, other than due to Your implicit or explicit request,
where You were willing and able to continue performing services, within the
meaning of Code Section 409A and Treasury Regulation section 1.409A-1(n)(1) or
any successor thereto.

“Summary Dismissal” shall mean a termination due to:

 

  (a) any willful or negligent material violation of any applicable securities
laws (including the Sarbanes-Oxley Act of 2002);

 

  (b) any intentional act of fraud or embezzlement from the Company;

 

  (c) a conviction of or entering into a plea of nolo contendere to a felony
that occurs during or in the course of Your employment with the Corporation;

 

  (d) any breach of a written covenant or agreement with the Corporation, which
is material and which is not cured within 30 days after written notice thereof
from the Corporation; or

 

  (e) Your willful and continued failure to substantially perform Your duties
for the Corporation (other than as a result of incapacity due to physical or
mental illness) or to materially comply with Corporation or Company policy after
written notice, in either case, from the Corporation and a 30-day opportunity to
cure.

For purposes hereof, an act, or failure to act, shall not be deemed to be
“willful” or “intentional” unless it is done, or omitted to be done, by You in
bad faith or without a reasonable belief that the action or omission was in the
best interests of the Corporation.

Vesting of Your Restricted Stock Units

Except as otherwise provided herein, the restricted stock units shall vest, and
the restrictions on the restricted stock units shall lapse on January 27, 2012,
PROVIDED YOU REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH THE VESTING
DATE. Your vested restricted stock units shall be paid out in shares of Common
Stock as soon as practicable on or

 

2



--------------------------------------------------------------------------------

following the earlier of (i) January 27, 2012, and (ii) the applicable
accelerated vesting date provided below. Notwithstanding the foregoing, if You
are a specified employee as defined under Section 409A of the Code and the
related Treasury regulations thereunder and any portion of Your restricted stock
unit award is, or becomes subject to the requirements of section 409A of the
Code, Your vested restricted stock units shall be paid out in shares of Common
Stock as soon as practicable following the earlier of (i) the date that is six
months following Your termination of service due to accelerated vesting as
provided below (other than as a result of Your death), (ii) the date of Your
death, or (iii) January 27, 2012. You shall not be allowed to defer the payment
of Your shares of Common Stock to a later date.

Dividend Equivalents

You shall not have any rights as a stockholder until Your restricted stock units
vest and You are issued shares of Common Stock in cancellation of the vested
restricted stock units. You will, however, accrue dividend equivalents on the
unvested restricted stock units in the amount of any quarterly dividend declared
on the Common Stock. Dividend equivalents shall continue to accrue until Your
restricted stock units vest and You receive actual shares of Common Stock in
cancellation of the vested restricted stock units. The dividend equivalents
shall be credited as additional restricted stock units in Your account to be
paid out in shares of Common Stock on the vesting date along with the restricted
stock units to which they relate. The number of additional restricted stock
units to be credited to Your account shall be determined by dividing the
aggregate dividend payable with respect to the number of restricted stock units
in Your account by the Fair Market Value of the Common Stock on the dividend
record date. The additional restricted stock units credited to Your account are
subject to all of the terms and conditions of this restricted stock unit award
and You shall forfeit Your additional restricted stock units in the event that
You forfeit the restricted stock units to which they relate.

Acceleration of Vesting

If prior to January 27, 2012 your employment is terminated as a result of your
death or Disability or you terminate your employment for Good Reason, or in the
event of an Involuntary Separation from Service by the Company for any reason
other than Summary Dismissal prior to January 27, 2012, then the restrictions
shall lapse with respect to all unvested restricted stock units and the
restricted stock units shall become fully vested and nonforfeitable on the date
of any such termination of Your employment. The number of restricted stock units
to which You are entitled will be distributed as provided in “Vesting of Your
Restricted Stock Units” above. You may designate a beneficiary to receive any
shares of Common Stock in which You may vest if Your employment is terminated as
a result of Your death by completing a beneficiary designation form in such form
as may be prescribed from time to time by the Company. The beneficiary listed on
Your beneficiary designation form shall receive the vested shares covered by the
restricted stock unit award in the case of termination of employment due to
death.

If Your employment terminates as a result of a Summary Dismissal, or a voluntary
resignation by You for any reason other than Good Reason, any unvested
restricted stock units shall be cancelled on the effective date of Your
employment termination.

Recoupment

Equity awards are subject to the Company’s currently effective recoupment
policy, as that policy may be amended from time to time by the Board or
applicable statute or regulations. Under the recoupment policy, the Human
Resources and Compensation Committee of the Board may require the Company, to
the extent permitted by law, to cancel any of Your outstanding equity awards,
including both vested and unvested awards, and/or to recover financial proceeds
realized from the exercise of awards in the event of (i) a financial restatement
arising out of Your willful actions, including without limitation fraud or
intentional misconduct, or gross negligence of any participant in the Company’s
compensation plans or programs, including without limitation, cash bonus and
stock incentive plans, welfare plans, or deferred compensation plans, or
(ii) other events as established by applicable statute or regulations.

Taxes and Withholding

The vesting of any restricted stock units and the related issuance of shares of
Common Stock shall be subject to the satisfaction of all applicable federal,
state and local income and employment tax withholding requirements. Your
withholding rate with respect to this award may not be higher than the minimum
statutory rate. The Company shall retain and cancel the number of issued shares
equal to the value of the required minimum tax withholding in payment of the
required minimum tax withholding due or shall require that You satisfy the
required minimum tax withholding, if any, or any other applicable federal, state
or local income or employment tax withholding by such other means as the
Company, in its sole discretion, deems reasonable.

Changes in Capitalization and Similar Changes

In the event of any change in the number of shares of Common Stock outstanding,
or the assumption and conversion of this restricted stock unit award, by reason
of any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares, an equitable and proportionate adjustment
shall be made to the number and class of shares which may be issued on vesting
of the restricted stock units in this Notice.

 

3



--------------------------------------------------------------------------------

Miscellaneous

 

  (a) Dispute Resolution. Any dispute between the parties under this Notice
shall be resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes (located in the city in which the Company’s
principal executive offices are based) and the arbitration shall be conducted in
that location under the rules of said Association. Each party shall be entitled
to present evidence and argument to the arbitrator. The arbitrator shall have
the right only to interpret and apply the provisions of this Notice and may not
change any of its provisions. The arbitrator shall permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof. The arbitrator
shall give written notice to the parties stating the arbitrator’s determination,
and shall furnish to each party a signed copy of such determination. The
expenses of arbitration shall be borne equally by the Company and You or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that Your share of such expenses shall not
exceed the maximum permitted by law. To the extent applicable, in accordance
with Code section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or
any successor thereto, any payments or reimbursement of arbitration expenses
which the Company is required to make under the foregoing provision shall meet
the requirements below. The Company shall reimburse You for any such expenses,
promptly upon delivery of reasonable documentation, provided, however, all
invoices for reimbursement of expenses must be submitted to the Company and paid
in a lump sum payment by the end of the calendar year following the calendar
year in which the expense was incurred. All expenses must be incurred within a
20 year period following the Separation from Service. The amount of expenses
paid or eligible for reimbursement in one year under this Section governing the
resolution of disputes under this Notice shall not affect the expenses paid or
eligible for reimbursement in any other taxable year. The right to payment or
reimbursement under this Section governing the resolution of disputes under this
Notice shall not be subject to liquidation or exchange for another benefit.

Any arbitration or action pursuant to this Section governing the resolution of
disputes under this Notice shall be governed by and construed in accordance with
the substantive laws of the State of Delaware and, where applicable, federal
law, without giving effect to the principles of conflict of laws of such State.
The mandatory arbitration provisions of this Section shall supersede in their
entirety the J.C. Penney Alternative, a dispute resolution program generally
applicable to employment terminations.

 

  (b) No Right to Continued Employment. Nothing in this award shall confer on
You any right to continue in the employ of the Company or affect in any way the
right of the Company to terminate Your employment without prior notice, at any
time, for any reason, or for no reason.

 

  (c) Unsecured General Creditor. Neither You nor Your beneficiaries, heirs,
successors and assigns shall have a legal or equitable right, interest or claim
in any property or assets of the Company. For purposes of the payments under
this Notice, any of the Company’s assets shall remain assets of the Company and
the Company’s obligation under this Notice shall be merely that of an unfunded
and unsecured promise to issue shares of Common Stock to You in the future
pursuant to the terms of this Notice.

 

  (d) Transferability of Your Restricted Stock Units. The restricted stock unit
granted hereunder is non-transferable.

 

  (e) Cessation of Obligation. The Company’s liability shall be defined only by
this Notice. Upon distribution to You of all shares of Common Stock due under
this Notice, all responsibilities and obligations of the Company shall be
fulfilled and You shall have no further claims against the Company for further
performance under this Notice.

 

4



--------------------------------------------------------------------------------

  (f) Effect on Other Benefits. The value of the shares of Common Stock covered
by this restricted stock unit award shall not be included as compensation or
earnings for purposes of any other compensation, Retirement, or benefit plan
offered to Company associates.

 

  (g) Administration. This Notice shall be administered by the Board, or its
designee. The Board, or its designee, has full authority and discretion to
decide all matters relating to the administration and interpretation of this
Notice. The Board’s, or its designee’s, determinations shall be final,
conclusive, and binding on You and Your heirs, legatees and designees.

 

  (h) Entire Notice and Governing Law. This Notice constitutes the entire
agreement between You and the Company with respect to the subject matter hereof
and supersedes in its entirety all prior undertakings and agreements between You
and the Company with respect to the subject matter hereof, and may not be
modified adversely to Your interest except by means of a writing signed by You
and the Company. Nothing in this Notice (except as expressly provided herein) is
intended to confer any rights or remedies on any person other than You and the
Company. This restricted stock unit award shall be governed by the internal laws
of the State of Delaware, regardless of the dictates of Delaware conflict of
laws provisions.

 

  (i) Interpretive Matters. The captions and headings used in this Notice are
inserted for convenience and shall not be deemed a part of the award or this
Notice for construction or interpretation.

 

  (j) Notice. For all purposes of this Notice, all communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Company at its
principal executive office, c/o the Company’s General Counsel, and to You at
Your principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address shall be effective only on receipt.

 

  (k) Severability and Reformation. The Company intends all provisions of this
Notice to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of this Notice is too broad to be enforced as written, the court
should reform the provision to such narrower scope as it determines to be
enforceable. If, however, any provision of this Notice is held to be wholly
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and this Notice shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions of this Notice shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance.

 

  (l) Counterparts. This Notice may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same Notice.

 

  (m) Amendments; Waivers. This Notice may not be modified, amended, or
terminated except by an instrument in writing, approved by the Company and
signed by You and the Company. Failure on the part of either party to complain
of any action or omission, breach or default on the part of the other party, no
matter how long the same may continue, shall never be deemed to be a waiver of
any rights or remedies hereunder, at law or in equity. The Executive or the
Company may waive compliance by the other party with any provision of this
Notice that such other party was or is obligated to comply with or perform only
through an executed writing; provided, however, that such waiver shall not
operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.

 

  (n) No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action that is
inconsistent with the provisions or essential intent of this Notice.
Furthermore, it is the intent of the parties hereto to act in a fair and
reasonable manner with respect to the interpretation and application of the
provisions of this Notice.

 

5